Citation Nr: 9917999	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a skin disorder to 
include acne and chloracne.

2. Entitlement to service connection for a vision disorder to 
include a loss of vision.

3. Entitlement to service connection for an acquired 
psychiatric disorder to include schizophrenia and post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The appellant served on active duty from April 1966 to March 
1969.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in May 1997.  The requested development 
has been completed to the extent possible and the case has 
been returned for completion of appellate review.  This 
appeal originates from a decision dated in December 1994, by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).



FINDINGS OF FACT

1. There is no competent evidence of record to establish the 
presence of a current eye disorder to include loss of 
vision which is related to service.

2. The service medical records reflect no complaints, 
findings or manifestations of acne or chloracne.  On 
service separation examination in March 1969, moderate 
acne vulgaris was noted over the appellant's face.

3. The evidence of record from service discharge until 1998, 
reflects no evidence of acne or chloracne.

4. On VA dermatological examination in November 1998, the 
examiner noted a diagnosis of status post acne vulgaris of 
the face, mild, and further commented that it seems most 
likely that the appellant's acne vulgaris is not a result 
of his time in service.

5. The service medical records reflect no complaints, 
findings or manifestations of an acquired psychiatric 
disorder during service.

6. The record reflects that abnormal findings suggestive of 
psychiatric impairment were first documented in 1976, 
approximately 7 years after service discharge.

7. The appellant has alleged noncombat related stressors, 
essentially arguing that harassment by other members of 
his unit initiated the onset of PTSD.

8. The record does not reflect a confirmed diagnosis of PTSD.  
On VA examination in November 1998, the appellant was 
diagnosed with schizophrenia.



CONCLUSIONS OF LAW

1. The claim for service connection for a vision disorder to 
include loss of vision  is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. A skin disorder to include acne vulgaris and chloracne was 
not incurred in or aggravated by service nor is there a 
basis to presume incurrence of chloracne during the 
initial post-service year.  38 U.S.C.A. §§  1110, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307(a)(6)(ii) (1998).

3. An acquired psychiatric disorder to include schizophrenia 
and PTSD were not incurred in or aggravated by service nor 
is there a basis upon which to presume incurrence of 
schizophrenia within the initial post-service year.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vision Disorder

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
a vision disorder to include loss of vision.  The objective 
medical evidence of record simply fails to confirm that such 
a disability is present and even if present, that it is 
related to the appellant's service.  In reaching this 
conclusion, the Board places particular emphasis upon the 
findings noted on VA ophthmalogical examination in November 
1998, in which the examiner diagnosed no ocular abnormalities 
and further noted that the appellant does not and never did 
have amblyopia in the right eye.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
a vision disorder to include loss of vision and it's 
relationship to service are found to be inherently incredible 
when viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), he is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to any 
particular event or period of time.  Such a relationship, 
which involves a medical diagnosis, must be identified by an 
appropriate medical expert.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's 
contentions and statements with respect to his claim; 
however, through these statements alone, he cannot meet the 
burden imposed by section 5107(a) merely by presenting lay 
beliefs as to his current diagnoses and their relationship to 
service because his current diagnoses and their relationship 
to any causative factor or other disability, as noted above, 
are medical conclusions and lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical etiology 
or diagnosis cannot constitute evidence to render a claim 
well grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

II.  Skin Disorder

The appellant contends that he has a skin disorder which is 
related to his period of active duty.  He has argued that he 
developed acne during service or in the alternative, that he 
has chloracne due to Agent Orange exposure.  With respect to 
his claim regarding Agent Orange exposure, the Board notes 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) amended 
by 61 Fed.Reg. 57586-89 (1996).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  If the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also not satisfied, then the 
veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

After careful review of the evidence of record, the 
undersigned concludes that entitlement to service connection 
for a skin disorder to include acne and/or chloracne is not 
warranted.  While the service separation examination reflects 
a notation of moderate acne vulgaris over the appellant's 
face, on VA dermatological examination in November 1998, the 
examiner noted that in 1983 there was no evidence of acne or 
chloracne on VA examination and that there were no 
significant findings on subsequent examinations in 1986 and 
1989.  The examiner further commented that although the 
appellant claims the acne lesion was due to exposure to 
defoliating agents, it seems most likely that the acne 
vulgaris is not a result of his time in service.  There is no 
additional competent medical evidence to establish the 
presence of chloracne or to confirm a current diagnosis of 
acne vulgaris and relate that diagnosis to service.

The appellant's statements and contentions in support of his 
claim have been carefully considered; however, they are found 
to be outweighed by the objective medical evidence of record.  
Accordingly, entitlement to service connection for a skin 
disorder to include acne or chloracne is not warranted.

III.  Post Traumatic Stress Disorder

To establish entitlement to service connection for PTSD there 
must be:  (1) a current, medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997) and 
Moreau v. Brown, 9 Vet. App. 389 (1996); 38 C.F.R. § 3.304(f) 
(1999).  The evidence required to support the occurrence of 
an in-service stressor varies "depending on whether or not 
the veteran was engaged in combat with the enemy."  Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Specifically, the Court 
has held that:

[w]here it is determined... that the 
veteran was engaged in combat with the 
enemy and the claimed stressors are 
related to such combat, the veteran's lay 
testimony regarding the claimed stressors 
must be accepted as conclusive as to 
their actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
"satisfactory," e.g., credible, and 
"consistent with the circumstances, 
conditions, or hardships of such 
service." ... Where, however, the VA 
determines that the veteran did not 
engage in combat with the enemy, or that 
the veteran did engage in combat with the 
enemy 
but the claimed stressor is not related 
to such combat, the veteran's lay 
testimony, by itself, will not be enough 
to establish the occurrence of the 
alleged stressor.

Zarycki, 6 Vet. App. at 98 (citations omitted); see also 
Cohen, 10 Vet. App. at 146. 

In this case, the appellant has argued that his stressor 
involves harassment by members of his unit.  While he has 
indicated that these events occurred in the context of a 
combat situation, he has not alleged that the stressor events 
are combat related.  Accordingly, in view of the above 
caselaw, his lay assertions alone will not be enough to 
establish the occurrence of the alleged stressor and 
therefore some form of corroboration is necessary.  Review of 
the evidence of record fails to provide any such 
corroboration.  The service medical records and his personnel 
records are entirely silent with respect to any reports of 
altercations or other events which may tend to corroborate 
his contentions.  Records from the Marine Corps Historical 
Center also fail to document any findings relative to the 
appellant being involved in confrontations or other 
altercations with members of his unit.  Furthermore, efforts 
were undertaken by the RO to obtain input from individuals 
who served with the appellant in Vietnam; however, these 
efforts were unsuccessful since only one individual responded 
and indicated that he could not remember any details that the 
appellant had referenced.

With respect to the medical evidence of record, the Board 
notes that the VA examiner in November 1998, indicated that 
if it could be proved that the appellant's unit members 
created the types of problems that he related, then there 
seemed to be enough reason for the appellant to suffer with 
PTSD.  The examiner further noted that taking into 
consideration the whole clinical picture, "I feel that were 
are dealing more with schizophrenia, paranoid type, that 
started manifesting during the Vietnam conflict and continues 
to be present up to this moment."  Since the appellant's 
alleged noncombat stressors have not been corroborated, the 
conditional diagnosis of PTSD in November 1998, is not 
confirmed and therefore cannot serve as the basis for service 
connection for that disability.  Accordingly, in the absence 
of a current diagnosis of PTSD supported by corroborated 
stressors, entitlement to service connection for PTSD is not 
warranted.  With respect to schizophrenia, while the examiner 
indicated it was his belief that this disorder had it's onset 
during service, this opinion was offered based upon the 
appellant's reported history alone, and careful review of the 
evidence of record fails to establish any significant 
psychiatric findings until 1976, approximately 7 years after 
service discharge.  Accordingly, to the extent the November 
1998, VA examiner's opinion relates the appellant's 
schizophrenia to service, that opinion is found to be 
entirely unsupported by the objective evidence of record.  As 
such, it is not of sufficient probative value to serve as the 
basis for service connection in the absence of additional 
objective evidence to support the onset of an acquired 
psychiatric disorder to include schizophrenia during service.

The Board notes the representative's request for a VA 
examination in an effort to determine if the appellant 
suffers from PTSD related to his combat service in Vietnam.  
The representative has further argued that a report from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) to assist in verifying the appellant's 
stressors is necessary since this was previously requested in 
the May 1997, remand.  However, since the essence of the 
appellant's alleged stressors focuses upon harassment from 
his fellow unit members and are not combat related, the Board 
does not believe that additional medical development or 
USASCRUR development in this area is necessary.  Finally, 
while the representative has contended that since there has 
been a change in criteria for rating PTSD, the appellant's 
claim needs to be readjudicated in light of these changes, 
this action is not deemed to be necessary since the 
appellant's claim is for service connection for PTSD and not 
for an increased disability evaluation for PTSD. 


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 

